         Case 2:19-cv-00277-TC-PMW Document 168 Filed 05/18/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    ROSA DITUCCI, et al.,
                                                          MEMORANDUM DECISION
                                                              AND ORDER
             Plaintiffs,
    v.
                                                         Case No. 2:19-cv-00277-TC-PMW
    CHRISTOPHER J. ASHBY, et al.,
                                                          District Judge Tena Campbell
                                                      Chief Magistrate Judge Paul M. Warner
             Defendants.


         District Judge Tena Campbell referred this case to Chief Magistrate Judge Paul M.

Warner pursuant to 28 U.S.C. § 636(b)(1)(A). 1 Before the court is Plaintiffs’ 2 motion for Rule 11

sanctions. 3 The court has carefully reviewed the written memoranda submitted by the parties.

Pursuant to civil rule 7-1(f) of the Rules of Practice for the United States District Court for the

District of Utah, the court has concluded that oral argument is not necessary and will determine

the motion on the basis of the written memoranda. See DUCivR 7-1(f).

                                         BACKGROUND

         On November 20, 2019, Defendants Greg DeSalvo and Belle Isle Enterprises, LLC

(collectively, “Defendants”) filed a motion to dismiss Plaintiffs’ second amended complaint. 4

The day after, Plaintiffs’ counsel emailed Defendants’ counsel requesting that Defendants


1
  See ECF no. 65.
2
  The Plaintiffs are Rosa DiTucci, Steven R. LaRoza, Debra A. LaRoza, Bruce I. Rose, Maureen
A. Rose, Russell E. Hertrich, the Russel E. Hertrich Revocable Trust, Sanford Roberts, the
Sanford Roberts Revocable Trust, Helaine B. Roberts, the Helaine B. Roberts Revocable Trust,
Fred Jacob, the Fred Jacob Living Trust, Edward A. Hennessey, the Edward A. Henessey 2001
Revocable Living Trust, CAMAC, Inc., Blush Property, LLC, Linda Camp, and Bryan Merklin
(collectively, “Plaintiffs”).
3
  See ECF no. 145.
4
  See ECF no. 139.
      Case 2:19-cv-00277-TC-PMW Document 168 Filed 05/18/20 Page 2 of 3




withdraw the motion to dismiss because Plaintiffs’ counsel believed Defendants’ arguments were

“without support in law and fact.” 5 In the email, Plaintiffs’ counsel briefly explained their

position for why they believed the motion to dismiss was unfounded. In a lengthy response,

Defendants’ counsel explained why they disagreed with Plaintiffs’ assessment and described the

various flaws that, in Defendants’ opinion, were fatal to the second amended complaint. 6 After

Defendants’ counsel declined to withdraw the motion to dismiss, Plaintiffs’ counsel filed the

instant motion for Rule 11 sanctions on December 19, 2019.

       On March 16, 2020, the court ruled on Defendants’ motion to dismiss along with

Defendants John Hamrick, Chris Brown, and Edmund and Wheeler, Inc.’s (collectively, “E&W

Defendants”) motion to dismiss.7 Although the motions were not identical, the court chose to

address the motions together because the motions raised many similar arguments. 8 The court

denied both motions to dismiss except for E&W Defendants’ motion to dismiss regarding the

tenth and seventeenth causes of action.

                                          DISCUSSION

       The standard of review for imposition of Rule 11 sanctions is abuse of discretion, both in

the awarding of sanctions and in the failure to award sanctions. See Burkhart v. Kinsley Bank,

852 F.2d 512 (10th Cir. 1988); Adamson v. Bowen, 855 F.2d 688 (10th Cir. 1988). The standard

by which courts in the Tenth Circuit are to evaluate an attorney's conduct is objective

reasonableness. See White v. General Motors Corp., 908 F.2d 675, 680 (10th Cir. 1990);

Adamson, 855 F.2d at 673. “A good faith belief in the merit of an argument is not sufficient; the


5
  ECF no. 148-2.
6
  See ECF no. 148-5.
7
  See ECF no. 155.
8
  See id. at 1.
        Case 2:19-cv-00277-TC-PMW Document 168 Filed 05/18/20 Page 3 of 3




attorney's belief must also be in accord with what a reasonable, competent attorney would

believe under the circumstances.” White, 908 F.2d at 680.

         Defendants have set forth several reasons justifying their motion to dismiss. Upon review

of the parties’ briefs, the motion to dismiss, and the court’s order denying the motion to dismiss,

the court cannot say the Defendants’ arguments do not meet the “objective reasonableness” test.

Although the court did not rule in favor of the Defendants, Defendants arguments were colorable

and well-reasoned. Indeed, E&W Defendants made similar arguments independent of

Defendants in their own motion to dismiss. In that regard, the court cannot conclude the

arguments made were without merit. Therefore, Plaintiffs’ motion for sanctions is denied. The

court also declines to award attorneys’ fees to Defendants.

                                             ORDER

         Based on the foregoing, Plaintiffs’ motion for Rule 11 sanctions 9 is DENIED.

Additionally, Defendants’ request for attorneys’ fees incurred in opposing the motion is

DENIED.

         IT IS SO ORDERED.

         DATED this 18th day of May, 2020.

                                              BY THE COURT:


                                              _____________________________
                                              Paul M. Warner
                                              Chief United States Magistrate Judge




9
    See ECF no. 145.
